Citation Nr: 1531281	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-00 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of additional attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1965.  The Veteran died on September [redacted], 2011.  The appellant in this case is the Veteran's former attorney representative, S.K.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 attorney fee decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the long history of this case is instructive.  In October 2000, the Veteran sought to reopen his previously denied claim for entitlement to service connection for bipolar disorder.  The RO denied this claim in May 2002; the Veteran perfected an appeal as to this denial.

In May 2005, the Board denied the Veteran's claim of service connection for bipolar disorder.  The Veteran appointed the appellant, S.K., as his attorney representative in October 2005.  Through counsel, the Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims.  In August 2006, the Court approved a Joint Motion for Remand that vacated the Board's May 2005 decision and returned the case for further development.  The Board then remanded the case in both November 2006 and April 2008.  

Following that last remand, the RO granted service connection for bipolar disorder in a May 2009 rating decision.  It assigned a disability rating of 30 percent and an effective date of service connection of October 6, 2001.  Notably, the appellant was awarded $2,944.09 in attorney fees for his work performed to that point.  That award is not at issue.  In July 2009, S.K., on the Veteran's behalf, filed a notice of disagreement with the initial rating and the effective date.  The Veteran underwent a VA examination on September 9, 2009.  

On October 23, 2009, the Veteran revoked his power of attorney with S.K. and instead appointed a state veterans service organization (VSO) as his representative.  Though this change in representation was stamped as received at the RO on October 30, 2009, the RO did not notify S.K. of this change until April 2010.  

In an August 2010 rating decision, the RO granted a 70 percent disability rating for the Veteran's bipolar disorder, effective September 9, 2009 (the date of his VA examination).  It also granted entitlement to an earlier effective date (October 6, 2000) for the grant of service connection for bipolar disorder.  

In September 2010, the RO notified the Veteran and the appellant that it would be withholding $2,078.76 from the Veteran's past due benefits as fees for S.K. for a net payment of $1,978.76.  In that same month, the Veteran objected to the withholding of fees, noting that he had changed representation.  In October 2010, the RO changed its earlier decision and determined that the appellant was only entitled to a fee for the period from October 2000 to October 2001; thus a fee of $677.54 was appropriate.

In November 2010, S.K. filed a notice of disagreement as to the attorney fee issue.  Following the issuance of the statement of the case, he perfected his appeal in January 2013.  Unfortunately, the Veteran died during this time period.

In August 2013, the Board remanded the case in order that the RO could readjudicate the case.  The RO issued a supplemental statement of the case that same month.  The Board finds that the RO substantially complied with the remand in readjudicating the case.  The attorney appellant has not presented any argument as to why the Board should not proceed on the merits of the attorney fees matter.

The appellant thereafter requested a Board hearing, cancelled his request, then reinstated that request.  Finally, in February 2015, the appellant withdrew his Board hearing request.  

FINDINGS OF FACT

1.  In October 2005, the Veteran signed a contingent fee agreement with the appellant, S.K.  That agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.

2.  In a May 2009 rating decision, the RO granted service connection for bipolar disorder, assigning a 30 percent disability rate and an effective date of October 6, 2001.

3.  In July 2009, the appellant filed a notice of disagreement with the effective date and the disability rating.  

4.  In October 2009, the Veteran revoked the appellant's representation and assigned his power of attorney to a state VSO.  

5.  The award of an additional $170.40 in attorney fees is reasonable.  


CONCLUSION OF LAW

The requirements for payment of additional attorney fees in the amount of $170.40, but no more, have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim and has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking payment of fees out of past-due benefits under Chapter 59.

II.  Entitlement to Attorney Fees

The regulations regarding attorney-fee agreements were amended in May 2008; the amended regulations, however, are not applicable to the matter on appeal, as the fee agreement at issue was signed in October 2005.  See 73 Fed. Reg. 29852, 29866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior provisions in existence at the time of the fee agreement are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).

In the veterans benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f).  

Where, however, an attorney is dismissed prior to successful completion of the Veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Scates, 282 F.3d at 1366.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Nicholson, 21 Vet. App. 184, 189-90 (2007) (Lippman I).  See also Lippman v. Shinseki, 23 Vet. App. 243, 253 (2009) (Lippman II) (holding that the Scates factors also apply to situations where "an attorney is discharged after the initial decision on a claim but prior to the appeal of that decision"). 

In this case, the Board has few facts on which to base its analysis of either the regulatory or the Scates factors.  Further, beyond citing the Lippman II case (which actually interprets the new attorney fees provisions in 38 C.F.R. § 14.636 that are not for application in the present case), the appellant has advanced no argument of his own as to why he is entitled to additional attorney fees.  The August 2013 Board remand cited to each of the cases listed above, and it noted that the above described factors would be used in the Board's determination of whether additional fees are warranted.  Despite that fact, the appellant has introduced no evidence whatsoever as to the work that he completed, the complexity of the issues on appeal, or the level of skill and competence he provided in this case.  

Given this background, the Board finds the following facts to be important.  First, as noted previously, following the May 2009 grant of service connection, the appellant was awarded $2,944.09 in attorney fees for his work performed to that point, the award of which is not at issue.  Second, the July 2009 notice of disagreement from the attorney contained one paragraph of argument as to why an increased initial rating for bipolar disorder was warranted; there is no showing in the August 2010 rating decision granting an increased rating, however, that the attorney's arguments factored into the decision at all.  Indeed, the date of the increase of the Veteran's rating is after the July 2009 notice of disagreement, and was based on the results of a September 2009 VA examination.  Finally, the July 2009 notice of disagreement submitted by the appellant also included a TDIU claim; it was that claim that led to the Veteran's VA examination, which ultimately led to his increased rating.  Thus, had the appellant not included this issue, the Veteran may not have been granted any additional benefits.

Accordingly, the Board concludes that additional attorney fees are warranted.  The Board is limiting, however, those fees based on the limited amount of work performed by the appellant and the date of when the Veteran appointed the new state VSO as representative.  In light of the facts described above, the Board determines that the appellant is entitled to 20 percent of the difference in the Veteran's award in September 2009 and October 2009, terminating the month that the Veteran sought alternative representation.  

Because the Veteran was granted an increased rating effective September 9, 2009, and because such benefits are not effective until the first day of the first month following the rating, this effectively means that the appellant is entitled to 20 percent of the difference between the Veteran's old rate and his new rate for the month of October 2009.  

Notice accompanying the May 2009 grant of service connection for bipolar disorder at the 30 percent rate reflects that the Veteran was awarded $376.00 per month.  Notice accompanying the August 2010 grant of an increased rating for bipolar disorder reflects that the Veteran was to receive $1,228.00 per month.  The difference between those rates is $852.00.  Twenty percent of that difference is $170.40.  Thus, the appellant is entitled to additional fees of that amount.  As the remaining part of the August 2010 grant of an increased rating was made effective beyond the time the appellant represented the Veteran, any additional attorney fees are not warranted.  See 38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


ORDER

Additional attorney fees of $170.40, but no more, from past-due benefits are granted.  




	                        ____________________________________________
	RYAN T. KESSEL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


